DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/12/2021 has been entered.
 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: means for drawing air, a sensor for.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 1 requires “a sensor for measuring temperature of the bioreactor”.  The specification as originally filed only makes mention of sensors with regards to temperature sensors at [0036] and states "Temperature sensors 9 not shown) in the main chamber 35 and in the enclosed area 36 provide input to the heating system to determine the need for any further electrical heating of the forced air”.  There is no teaching that such temperature sensors are in contact with the bioreactor or are otherwise provided or capable of measuring the temperature of the bioreactor.  The specification does describe electrically conductive paths 106,108, and 110 for “various sensors within or adjacent the bioreactor” but does not describe a temperature sensor. Thus this is directed to new matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hata et al. (US 2009/0111179) in view of Gebauer et al. (US 2012/0258441) and further in view of Andersson et al. (US 2013/0316446).


Regarding claim 1 Hata discloses biomanufacturing apparatus (See Hata Abstract Figs. 1-5 wherein the device performs cell culture, i.e. biomanufacturing of cells and products thereof), comprising a housing, a substantially enclosed bioreactor chamber inside the housing (See Hata Abstract and Fig. 5 wherein a housing 11 comprises a substantially enclosed bioreactor chamber 16 therein.) and a further substantially enclosed region inside the housing containing at least one of electrical parts and electronic control components, (See Hata Abstract and Fig. 5 wherein a further substantially enclosed reagion 11 includes electronic parts, i.e. sensors 24-26)  the chamber including: a tray for supporting a bioreactor (See Hata Fig. 5 wherein there is a tray 46 which supports a bioreactor 18).

Hata discloses all the claim limitations as set forth above as well as the device further including and a chamber air heater,i.e. secondary heating, for convectivly heating the gaseous atmosphere in the chamber, being controlled by a temperature control.(See Hata Fig. 6 wherein there is a chamber air heater 27 being controlled by a temperature control, i.e. control system 13/14)
Hata discloses all the claim limitations as set forth above as well as the device wherein said secondary heating comprises means for drawing air from the enclosed region, heating the drawn air, and for forcing that air into the chamber. (See Hata Figs. 5-6 wherein a blast fan 34 in combination with heater 27 is a means for drawing air from the enclosed region 11, heating it by passing it by heater 27, and for forcing air into the chamber 16.)


Hata does not specifically disclose a bioreactor heater mounted at the tray for conductive heating of the bioreactor.

Gebaueret al. discloses a platform for supporting a bioreactor wherein a tray is provided on a tray support and wherein a heater plate is provided at the tray and a temperature sensor is provided in contact with the bioreactor such that a bioreactor is heated via conduction in use. The heater plate is controlled by a temperature control and feedback from the temperature sensor. (See Gebaueret al. Abstract, Fig. 1 and [0014] wherein a heaterpad, i.e. heater plate, is provided on an underside of the tray so such that a bioreactor is supported directly on its underside by the heater plate and thus is conductively heated.)

It would have been obvious to one of ordinary skill in the art at the time of invention to provide a heater pad, i.e. plate, and temperature sensor whereby the heater pad is controlled by a temperature control and utilizing the temperature sensor  with said plate provided to form an underside of the tray as described by Gebaueret al. in the device of Hata because such a heater pad, sensor, and controller allows control over temperature of materials within the bioreactor so that specific materials may be grown therein in a controlled manner as would be desirable in the device of Hata and one would have a reasonable expectation of success in so doing.

Hata also discloses removing the tray from the device but does not specifically disclose a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray.

Andersson discloses Andersson discloses a rocking device for use in cell culture comprising a tray for supporting a bioreactor, (See Andersson Abstract and Figs. 1-2 wherein there is a tray 4 for supporting a bioreactor.)
a tray support including a mechanism for rocking the tray in use which is configured to move a plate holder back and forth about an axis below the tray. (See Andersson Abstract Figs. 1-2 and wherein a tray support has a rocking mechanism, i.e. gas spring dampers 6, which moves a plate holder, i.e. intermediate plate 8 back, and forth about an axis 7, below the tray 4)
 
It would have been obvious to one of ordinary skill in the art at the time of filing to provide a tray support having rocking device, i.e. spring dampers, and plate holder such as that described by Andersson in the device of modified Hata because such a rocking device and plate holder allows a more ergonomic addition and removal of bioreactors to be placed on trays in as would be desirable in the device of modified Hata which requires placement of a bioreactors on trays and one would have a reasonable expectation of success in so doing.

In regards to the controller being one that controls the heater and the secondary heating to heat the bioreactor to a set point temperature such that the bioreactor and the air surrounding the bioreactor are maintained at substantially the same temperature during the heating it is noted that the heater and secondary heating of modified Hata are controlled by a controller which allows independently setting each heater to a specific temperature or set point .  It is noted that choosing  specific temperatures or set points, i.e. ones that keeps the bioreactor and air surrounding at substantially the same temperature during heating, is an intended use of the device which does not define any structural element which differentiates the claimed invention from the cited prior art as controller of the cited prior art is fully capable of controlling the heaters to heat the bioreactor and air to a specific set point which may be chosen for any reason by a user, i.e. to maintain the bioreactor and air surrounding at the same temperature during heating. 
	Applicant’s claims only include a general purpose controller and do not include a controller specifically configured or programed to perform the claimed functions such that the claimed functions occur in an automated manner and are structurally differentiated from the cited prior art.
	
Regarding claim 3 modified Hata discloses all the claim limitations as set forth above as well as the device wherein the housing includes an access door and air vents are provided, opening into the housing adjacent the door, in use providing a curtain of air adjacent the door. (See Hata wherein the housing includes an access door 21 and air vents, i.e. filter 33, is provided adjacent the door and is fully capable of providing a curtain of air adjacent the door.)
It is noted that limitations directed to providing a curtain of air is an intended use of the claimed device which does not imply or limit any specific structural elements which further limit the claimed apparatus since the apparatus is fully capable of having an air curtain adjacent the door if one so wished. See MPEP 2115.

Regarding claim 4 it modified Hata discloses all the claim limitations as set forth above as and it is noted that limitations directed to wherein the curtain of air is provided only when the access door is open are intended uses of the claimed device which do not imply or limit any specific structural elements which further limit the claimed apparatus. See MPEP 2115.

Regarding claim 5 modified Hata discloses all the claim limitations as set forth above as well as the device wherein the bioreactor heater is arranged to provide for conductive heating of the bioreactor, and a heater for the secondary heater is arranged for convective heating of the air or other gaseous atmosphere in the chamber, each heater being controlled by a temperature controller. (See Hata Fig. 6 wherein there is a chamber air heater 27 being controlled by a temperature control, i.e. control system 13/14 and (See Gebaueret al. Abstract, Fig. 1 and [0014] wherein a heaterpad, i.e. heaterplate, is provided on an underside of the trayso such that a bioreactor is supported directly on its underside by the heater plate and thus is conductively heated.) 

Regarding claim 6 modified Hata discloses all the claim limitations as set forth above as well as the device further including a bioreactor in the form of a flexible cell bag supported on the tray, wherein the bioreactor can accommodate a capacity of between approximately 50 millilitres to approximately 2500 millilitres. (See Hata [0085] wherein a flexible bioreactor cell bag is supported on the tray and has a volume, i.e. capacity, of 500 ml to 2500ml.)

Also it would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Furthermore such a modification would have involved a mere change in the size (or dimension) of a component which would have been obvious to one of ordinary skill in the art at the time of filing because a change in size (dimension) is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955).  Where the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device, and the device having the claimed dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device,  Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984).  


Response to Arguments

Applicant's arguments filed 3/9/2022 have been fully considered but they are not persuasive.
 In regards to applicant’s arguments with respect to rejections under 35 U.S.C. § 112(a) it is noted that applicant provided claims amendments and arguments which only addressed issues related to the controller and operation thereof.  While these amendments and arguments overcome specific issues with respect to the controller applicant did not address the claimed new matter in regards to the sensor for measuring temperature of the bioreactor.  The examiner had previously rejected the claims under 35 U.S.C. § 112(a) partly because the claims were amended to include a sensor for measuring temperature of the bioreactor which does not find support in the application as originally filed for the reasons described above by the examiner.  Thus the claim rejections under 35 U.S.C. § 112(a) stand.
Additionally the amended claims now are rejectable utilizing the prior art as described above and such new rejections are provided due to applicant’s newly amended claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN M HURST whose telephone number is (571)270-7065.  The examiner can normally be reached on M-F 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JONATHAN M HURST/               Primary Examiner, Art Unit 1799